DETAILED ACTION
This Office action is in response to the application filed on 14 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,075,515. 
The cited patent is the parent application, of which this application is filed as a continuation. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims filed in the instant application are substantially similar, if slightly broader in scope as compared to those of the patent. Differences include, in some cases, removal of a portion of a limitation or the use of broader phrasing, or otherwise include minor changes in wording which do not materially affect the scope in a patentable sense. As such, the claims filed in this application are effectively anticipated by the patented claims and so do not define a distinct invention with any patentable differences.
For instance, the limitations found in instant claim 1 are found nearly verbatim in the patented claim 1, although the recitations that the first and second overvoltage protection apparatuses are respectively connected between inputs or an output of the rectifier and ground can be found in the dependent claim 5. Otherwise, the change in wording from “in response to” to “based upon” as it regards the switching frequency is found to be a slight broadening amendment, such that the scope of the current claim is anticipated by that of the patented claim.
Likewise, instant claim 8 is largely the same as claim 8 in the patent. The addition of “in an overvoltage event” is regarded as an implied limitation of the patented claim, as one of ordinary skill in the art would understand that “activating a[n] … overvoltage protection apparatus” as recited in the patent claim 8 would be the expected behavior in an overvoltage event.
Similarly, instant claim 17 is found to be substantially similar in scope as compared to the patented claim 17, for mostly the same reasons, mutatis mutandis¸ as explained above. In this case, it is noted that the addition of a “control apparatus” is either an implicit limitation of the patented claim, or else represents such a common and routine practice in the art (using a control apparatus of some kind to control activation of protection circuits) that it cannot be held as a patentable distinction.
Finally, the dependent claims 2-7, 9-16, and 18-20 of the instant application are likewise to be found recited, either verbatim or implicitly in manners similar to those explained above, in one or more of the dependent claims of the patent.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed as indicated above to overcome the non-statutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-7, the prior art of record fails to disclose or suggest the device which comprises, inter alia, “a first overvoltage protection apparatus connected between inputs of the rectifier and ground; and a second overvoltage protection apparatus connected between an output of the rectifier and ground, wherein in an overvoltage event, the first overvoltage protection apparatus and the second overvoltage protection apparatus are controlled based upon a comparison between a switching frequency of the device and a predetermine frequency threshold”
With respect to claims 8-16, the prior art of record fails to disclose or suggest the method, including, “detecting a switching frequency of a wireless power transfer system; in an overvoltage event of the wireless power transfer system, activating a first overvoltage protection apparatus coupled to inputs of a rectifier when the switching frequency is less than a predetermined frequency threshold; and activating a second overvoltage protection apparatus coupled to an output of the rectifier when the switching frequency is greater than the predetermined frequency threshold.”
With respect to claims 17-20, the prior art of record fails to disclose or suggest the system, particularly including, “a first overvoltage protection apparatus connected to the first input and second input of the rectifier, respectively; a second overvoltage protection apparatus connected to an output of the rectifier; and a control apparatus configured to control the first overvoltage protection apparatus and the second overvoltage protection apparatus such that the first overvoltage protection apparatus and the second overvoltage protection apparatus are activated or disabled based upon a comparison between a switching frequency of the system and a predetermine frequency threshold.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing a further example of a wireless power receiver with overvoltage protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838